Name: Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 331 / 128 . 11 . 78 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece price on the Greek market and the price on the Community market ; whereas these differences should be made good, in accordance with the principles of the levy system, by a levy calculated pursuant to the rules generally applied under the common agricultural policy to trade between the Member States prior to the fixing of common prices ; Whereas, since Greece is not obliged to apply the levy system introduced by the Community to olive oil and olives from third countries, the application of the special levy in question to exports from Greece to the Community of products not produced entirely in Greece could lead to considerable distortions in trade ; whereas the application of the special levy should therefore be limited to products produced entirely in Greece ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Whereas Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (3), as last amended by Regulation (EEC) No 1 562/78 (4), insti ­ tuted common arrangements for trade in oils and fats with third countries ; whereas these arrangements provide for import levies on olive oil , olives intended for the production of oil , certain olive oil cakes and other residues and for the application of the Common Customs Tariff to other products ; Whereas the customs duties which the Member States apply with regard to Greece are fixed by the Agree ­ ment establishing an association between the Euro ­ pean Economic Community and Greece ; Whereas Protocol 1 2 annexed to that Agreement stipu ­ lates that, if levies are imposed on olive oil and olives, Greece shall enjoy the same treatment as that applied by the Member States to each other pending the harmonization of the agricultural policies of the Community and Greece ; Whereas Council Regulation (EEC) No 2844/76 of 23 November 1976 laying down special measures in parti ­ cular for the determination of offers of olive oil on the Greek market (5), as amended by Regulation (EEC) No 2361 /77 (6), derogated from the arrangements for fixing the special import levy for Greece by providing for the levy to be fixed by tendering procedure ; Whereas there is a risk that the difficulties in assessing the real situation on the Greek market which led to the adoption of these special arrange ­ ments will reoccur in the future ; whereas it should accordingly be possible for recourse to be had to these arrangements for fixing the levy ; Whereas the price arrangements introduced under Regulation No 136/66/EEC do not extend to Greece ; whereas differences may therefore occur between the Whereas trade with Greece in olives and olive oil cakes and other residues is only small compared with trade in olive oil ; whereas, to simplify administrative procedures, application of the system of tendering for( ») OJ No C 235, 5 . 10 . 1978, p. 3 .(2) Opinion delivered on 17 November 1978 (not yet published in the Official Journal). P) OJ No 172, 30. 9 . 1966, p. 3025/66. (5) OJ No 327, 26. 11 . 1976, p. 6. (0) OJ No 277, 29 . 10 . 1977, p. 2.(&lt;) OJ No L 185, 7. 7. 1978 , p. 1 . No L 331 /2 Official Journal of the European Communities 28 . 11 . 78 the import levy should be limited to olive oil ; whereas, to the same end, provision should be made to exempt from this system olive oil imports which have no effect on the development of trade in that product ; Whereas the arrangements provided for in this Regula ­ tion for imports and exports of olive oil and olives could in some circumstances lead to disturbances on the Community market ; whereas, therefore, measures should be provided to enable such a situation to be remedied ; Whereas the introduction of the arrangements referred to above should enable all other obstacles to trade between the Community and Greece to be removed ; Whereas subject to the obligations resulting from the Association Agreement, certain provisions of Regula ­ tion No 136/66/EEC may be applied to trade between the Community and Greece ; Whereas Council Regulation No 162/66/EEC of 27 October 1966 on trade in oils and fats between the Community and Greece (J ) should be repealed, dance with Articles 4, 9 and 10 of the basic Regula ­ tion and a free-at-frontier price, minus a fixed amount. 2 . The free-at-frontier price calculated for the Community frontier crossing point in accordance with Article 9 of the basic Regulation shall be deter ­ mined on the basis of the most favourable purchasing opportunities on the Greek market ; such prices shall be adjusted in accordance with any differences in the description or quality in relation to those for which the threshold price has been fixed . 3 . The fixed amount shall be determined for each marketing year by the Council , acting by a qualified majority on a proposal from the Commission, and Greece shall be consulted in advance on the level of this amount. 4. The levy shall be fixed by the Commission . Detailed rules for the application of this Article shall be adopted according to the procedure provided for in Article 38 of the basic Regulation . Article 4 1 . Imports of olive oil falling within subheading 15.07 A II of the Common Customs Tariff, entirely produced in Greece and transported directly from that country to the Community, shall be subject to a levy corresponding to that applicable to the quantity, which may be fixed on a flat-rate basis, of olive oil required for the production of the olive oil in ques ­ tion. 2. Detailed rules for the application of this Article shall be adopted in accordance with the procedure provided for in Article 38 of the basic Regulation . HAS ADOPTED THIS REGULATION : Article 1 Trade between the Community and Greece in the products referred to in Article 1 (2) of Regulation No 136/66/EEC, hereinafter referred to as 'the basic Regu ­ lation', shall be governed by the following provisions. Article 2 In trade between the Community and Greece in the products referred to in Article 1 (2) (a), (b) and (d) of the basic Regulation, with the exception of those falling within subheadings 07.01 N II and 07.03 A II of the Common Customs Tariff, and products falling within subheading 23.04 A I, the Member States shall apply the customs duties resulting from the applica ­ tion of the Agreement establishing an association between the European Economic Community and Greece, hereinafter referred to as 'the Agreement'. Article 3 1 . Imports of untreated olive oil falling within subheading 15.07 A I of the Common Customs Tariff, entirely produced in Greece and transported directly from that country to the Community, shall be subject to a levy, the amount of which shall be equal to the difference between the threshold price fixed in accor ­ Article 5 1 . Where the offers on the Greek market for un ­ treated olive oil do not enable the real price trend of the market to be determined, the import levy for the products referred to in Articles 3 and 4 shall be fixed by tender. 2. At regular intervals the Commission shall fix the minimum rate of the levy taking into account in parti ­ cular the rates of levy indicated by the tenderers. Any tenderer who has indicated a levy equal to or above the minimum rate shall be declared successful and shall be obliged to import the quantity given in his application at the rate of levy which he has indicated . 3 . However, imports of quantities which have no influence on the market situation shall not be subject( i ) OJ No 197, 29. 10 . 1966, p . 3393/66. No L 331 /328 . 11 . 78 Official Journal of the European Communities to this tendering procedure. In such cases the levy charged shall be the last minimum levy fixed before importation . 4. If trends on the Greek market vary according to the presentation of untreated olive oil , different minimum levies may be fixed for the various presenta ­ tions in question . 5 . The Council , acting by a majority on a proposal from the Commission, shall adopt general rules for the application for this Article . 6 . Detailed rules for the application of this Article shall be adopted according to the procedure provided for in Article 38 of the basic Regulation . that country to the Community, and in particular where these imports would cause the intervention agencies to buy in substantial amounts of olive oil in application of Article 12 ( 1 ) of the basic Regula ­ tion, or  exports of olive oil to Greece, and in particular where such exports might cause the market price of olive oil to show signs of exceeding or consider ­ ably exceeding the level of the representative market price, or might cause a decision to be taken to sell the buffer stock, appropriate measures may be applied until the distur ­ bance or danger thereof has disappeared. 2. Greece shall be informed of any decision taken in accordance with paragraph 1 . 3 . The nature of the measures which may be adopted and the conditions for application of this Article shall be determined, after consultation with Greece, by the Council acting by a qualified majority on a proposal from the Commission . Article 8 Subject to the provisions of Articles 7, 9 and 10, the following shall be incompatible, in trade with Greece, with the application of the provisions of this Regula ­ tion :  the levying of any customs duty or charge having similar effect other than those provided for in this Regulation,  the application of any quantitative restriction or measure having equivalent effect,  recourse to Article 41 of the Agreement in respect of the products referred to in Article 1 (2) (c), (d) and (e) of the basic Regulation, with the exception of those falling within subheadings 07.02 A and ex 07.04 B of the Common Customs Tariff. Article 6 1 . Imports of olives falling within subheadings 07.01 N II and 07.03 A II of the Common Customs Tariff, harvested in Greece and transported directly from that country to the Community, shall be subject to a levy calculated on the basis of the levy applicable to olive oil under Article 3 , according to the oil content of the product imported. 2. Imports of products falling within subheadings 23.04 A II and 15.17 B I of the Common Customs Tariff, entirely produced in Greece and transported directly from that country to the Community, shall be subject to a levy calculated, on the basis of the levy applicable to olive oil under Article 3, according to the oil content of the product imported. 3 . Where Article 5 is applied, imports of the products referred to in paragraphs 1 and 2 shall be subject to a levy which takes account of the minimum levy applicable to the quantity of olive oil contained in those products . 4. The levies refered to in this Article shall be fixed by the Commission at regular intervals . 5 . Detailed rules for the application of this Article, and in particular those concerning the determination of the oil content which may be fixed on a flat-rate basis, shall be adopted in accordance with the proce ­ dure laid down in Article 38 of the basic Regulation . Article 9 Subject to the provisions of the Agreement, the following Articles of the basic Regulation and the measures taken in implementation thereof shall apply : Articles 18 , 19, 20, 20a, 27 (3) (c) and (5), 28 , 35 and 41 ( 1 ). Article 10 Where the products imported into the Community have not been entirely produced in Greece or not transported directly from Greece into the Community, Articles 14, 15, 16, 17 and 20b of the basic Regulation shall apply to products coming within their terms, subject to the provisions of the Agreement. Article 7 1 . Where the Community market in olive oil is seri ­ ously disturbed or in danger of being seriously disturbed by :  imports of the products referred to in Article 1 (2) (c), (d), and (e) of the basic Regulation, entirely produced in Greece and transported directly from No L 331 /4 Official Journal of the European Communities 28 . 11 . 78 Article 11 The Council , acting by a qualified majority on a pro ­ posal from the Commission, may, after consultation with Greece, amend the list of products to which this Regulation shall apply or may take any exceptional measures in order to take account of special condi ­ tions which may occur in respect of these products. Article 12 Regulation No 162/66/EEC is hereby repealed . Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1978 . For the Council The President J. ERTL